

 
 

--------------------------------------------------------------------------------

 



 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the "Agreement"), is made and entered into as of July
1, 2003, by and between COMMERCIAL NATIONAL BANK OF PENNSYLVANIA, a national
banking association (the "Bank"), and GREGG E. HUNTER ("Executive").
 
RECITALS
 
The Bank desires to assure itself of the services of Executive as an executive
officer of the Bank and certain Affiliates of the Bank for the period provided
in this Agreement, and Executive is willing to serve in the employ of the Bank
pursuant to the terms of this Agreement.
 
NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:
 
SECTION 1.                                Definitions.
 
1.1.           "Affiliate" means, with respect to the Bank, a corporation,
partnership, trust, association, joint venture, limited liability company or
other entity, directly or indirectly controlling, controlled by or under common
control with the Bank. As of the date of this Agreement, the Affiliates of the
Bank are the Holding Company, Commercial National Insurance Services, Inc, and
Gooder Agency, Inc.
 
1.2.           "Benefits" means the benefits described in Sections 3.3 and 3.4.
 
1.3.           "Board" means the Board of Directors of the Bank.
 
1.4.           "Cause" means the occurrence of any of the following:
 
(a) Executive's material breach of any of his obligations under this Agreement
or any fiduciary duty owned to the Bank, or any of its Affiliates, and his
failure to cure such breach within 30 days after written notice thereof from the
Bank;
 
(b) Executive's failure, refusal or inability (other than due to mental or
physical disability) to perform, in any material respect, his duties to the Bank
or any of its Affiliates, which failure continues for more than fifteen (15)
days after written notice thereof from the Bank;
 
(c) Executive's abuse of alcohol or use of illegal drugs (other than in
accordance with a physician's prescription);
 
(d) Executive's illegal conduct or gross misconduct which is materially and
demonstrably injurious to the Bank or any of its Affiliates including, without
limitation, fraud, embezzlement, theft or proven dishonesty in the course of his
employment; or


 


 
 (e)           Executive's conviction of, or entry of a plea of guilty or nolo
contendere to a misdemeanor involving moral turpitude, a felony, or any other
crime which has an adverse effect on the Bank or any of its Affiliates, or the
reputation of any of them.
 
1.5.           "Change of Control" means any of the following events:
 
(a) any individual, corporation, partnership, association, trust or other entity
(other than Executive and his associates) becomes the beneficial owner (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of securities of the Bank or the Holding Company representing 50% or
more of the combined voting power of the Bank's or the Holding Company's then
outstanding voting securities;
 
(b) the individuals who as of the date of this Agreement are members of the
Board or the Board of Directors of the Holding Company (the "Incumbent Boards"),
cease for any reason to constitute at least a majority of the Board or the Board
of Directors of the Holding Company, provided, however, that if the election, or
nomination for election by the Bank's or the Holding Company's shareholders, of
any new director was approved by a vote of at least a majority of the Incumbent
Boards, such new director will be considered to be a member of the Incumbent
Boards;
 
(c) an agreement by the Bank or the Holding Company to consolidate or merge with
any other entity pursuant to which the Bank or the Holding Company will not be
the continuing or surviving corporation or pursuant to which shares of the
common stock of the Bank or the Holding Company would be converted into cash,
securities or other property, other than a merger of the Bank or the Holding
Company in which holders of the common stock of the Bank or the Holding Company
immediately prior to the merger would have the same proportion of ownership of
common stock of the surviving corporation immediately after the merger;
 
(d) an agreement of the Bank or the Holding Company to sell, lease, exchange or
otherwise transfer in one transaction or a series of related transactions
substantially all the assets of the Bank or the Holding Company;
 
(e) the adoption of any plan or proposal for a complete or partial liquidation
or dissolution of the Bank or the Holding Company; or
 
(f) an agreement to sell more than 50% of the outstanding voting securities of
the Bank or the Holding Company in one or a series of related transactions.
 
1.6.           "COBRA" means 29 U.S.C. §§ 1161-1169.
 
1.7.           "Code" means the Internal Revenue Code of 1986, as amended.
 
1.8.           "Good Reason" means that any of the following has occurred with
respect to the Executive:
(a)           the assignment to Executive of any duties inconsistent in any
material respect with Executive's position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities as
contemplated by Section 2 of this Employment Agreement, or any other action by
the Bank which results in a material diminution in such position, authority,
duties or responsibilities;


(b) a diminution by the Bank in Executive's Annual Salary, or incentive or other
forms of compensation, provided that (i) a reduction in Executive's Annual
Salary as part of an across-the-board reduction of salaries of all officers of
the Bank shall not constitute Good Reason; and (ii) a reduction in Executive's
performance bonus from year to year which is related to achievement of
performance goals and consistent with how performance goals had been interpreted
prior to any Change of Control shall not constitute Good Reason;
 
(c) Executive's loss of membership on the Board other than as a result of or in
connection with (i) Executive's death, disability or voluntary resignation from
the Board or (ii) termination of Executive's employment by the Bank for Cause;
 
(d) relocation of Executive's job location to a place which is more than 50
miles from the Bank's current headquarters in Latrobe, Pennsylvania, without
Executive's agreement; or
 
(e) a material breach of this Agreement by the Bank which is not cured within 30
days after delivery of written notice thereof.
 
1.9.           "Holding Company" means Commercial National Financial
Corporation, a Pennsylvania corporation.
1.10.           "Intellectual Property" means (a) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents, (b) all trademarks, service marks, trade
dress, logos, trade names, fictitious names, brand names, brand marks and
corporate names, together with all translations, adaptations, derivations, and
combinations thereof and including all goodwill associated therewith, and all
applications. registrations, and renewals in connection therewith, (c) all
copyrightable works, all copyrights, and all applications, registrations, and
renewals in connection therewith, (d) all mask works and all applications,
registrations, and renewals in connection therewith, (e) all trade secrets and
confidential business information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (f) all computer software (including data, source codes and
related documentation), (g) all other proprietary rights, (h) all copies and
tangible embodiments thereof (in whatever form or medium), or similar intangible
personal property which have been or are developed or created in whole or in
part by Executive: (i) at any time and at any place while Executive is employed
by the Bank and which are related to or used in connection with the business of
the Bank or its Affiliates, or (ii) as a result of tasks assigned to Executive
by the Bank or its Affiliates.


1.11.           "Proprietary Information" means confidential, proprietary,
business and technical information or trade secrets of the Bank or of any
Affiliate of the Bank. Such Proprietary Information shall include, but shall not
be limited to, the following items and information relating to the following
items: (a) information acquired from, or about, third parties
such as the Bank's customers, including, but not limited to, account, general
banking and financial information relating thereto, (b) business research,
studies, procedures and costs, (c) financial data, (d) marketing data, methods,
plans and efforts, (e) the identities of the Bank's actual and prospective
customers, (f) the terms of contracts and agreements with customers, contractors
and suppliers, (g) the needs and requirements of, and the Bank's course of
dealing with, actual or prospective customers, contractors and suppliers, (h)
personnel information, (i) customer and vendor credit information, and (j) any
Intellectual Property of the Bank (whether developed by Executive or others).
Failure by the Bank to mark any of the Proprietary Information as confidential
or proprietary shall not affect its status as Proprietary Information under the
terms of this Agreement.
 
1.12.           "Restrictive Covenants" means the provisions contained in
Section 5.1 of this Agreement.
 
1.13.           "Total After-Tax Payments" means the total of all "parachute
payments" (as that term is defined in Section 280G(b)(2) of the Code) made to or
for the benefit of Executive (whether made hereunder or otherwise), after
reduction for all applicable federal taxes (including, without limitation, the
tax described in Section 4999 of the Code).
 
SECTION 2.                                Employment, Term and Duties.
 
2.1.           Employment and Term. The Bank hereby employs Executive and
Executive hereby accepts employment with the Bank as its Chief Executive
Officer, and shall serve as an officer and/or director of the Bank and such of
the Bank's Affiliates as the Board may determine for a period continuing until
June 30, 2015 (the "Term"); provided, however, that if written notice not to
extend the Term by either party is not received at least 120 days prior to June
30, 2015 (or any subsequent anniversary of June 30, 2015, if this Agreement is
extended pursuant to this Section 2.1), then the Term will be automatically
extended to the next anniversary of June 30, 2015.
 
2.2.           Duties.  Executive will render his services hereunder to the
Bank, and its Affiliates and shall use his best efforts, judgment and energy in
the performance of the duties assigned to him. During the Term, Executive will
devote substantially all of his business time and services to the Bank and its
Affiliates to perform such duties as may be customarily incident to his position
and as may reasonably be assigned from time to time by the Board. During the
Term, Executive will not serve as a director of any corporation other than the
Bank and any of its Affiliates, without the prior consent of the Bank; provided,
however, that Executive may, at his discretion, serve as a director of a
family-owned, charitable, community and other not-for-profit entities, subject
to Executive's duty to inform the Bank of his assumption of any such
directorship.
 
SECTION 3.                       Compensation and Benefits.
 
3.1.           Annual Salary.  Executive hereby agrees to accept, as
compensation for all services rendered by Executive in any capacity hereunder
and for the Restrictive Covenants made by Executive in Section 5 hereof, a base
salary as set on an annual basis by the Executive Compensation Committee of the
Board (as the same may hereafter be increased, the "Annual  Salary") commencing
on the date hereof and continuing until expiration or termination of the Term.
The Annual Salary and all other payments made by the Bank to Executive will be
inclusive of all applicable income, social security and other taxes and charges
which are required by law to be withheld by the Bank, which taxes and other
charges will be withheld and paid in accordance with the Bank's normal payroll
practices from time to time in effect. The Annual Salary will be reviewed on an
annual basis by the Executive Compensation Committee of the Board and may be
adjusted, as determined by such Executive Compensation Committee.
 
3.2.           Bonus. The Executive Compensation Committee of the Board may, but
shall not be required to, award Executive a performance bonus based on the
performance of the Bank and Executive. The Executive Compensation Committee of
the Board shall have sole discretion to determine whether to pay a performance
bonus to Executive and to determine the amount of any such bonus.
 
3.3.           Benefits. Executive will be entitled to receive the same benefits
enjoyed by other executive officers of the Bank from time to time (as determined
by the Executive Compensation Committee in good faith, in its absolute
discretion), as well as the benefits described below in Section 3.4. Such
benefit plans shall include participation in the Bank's Profit-Sharing Plan,
health coverage, life insurance and disability (short and long term) benefits,
each on the same basis as offered to the other executive-level employees of the
Bank.
 
3.4.           Vacation.  Executive will be entitled to five weeks of vacation
per calendar year.  Executive shall also be entitled to 24 incidental days per
calendar year.  Executive shall not be entitled to receive any payment for
unused vacation days or incidental days (together "benefit days").  Executive
shall be entitled to carry over a total of five (5) unused benefit days to the
next calendar year and must use these five (5) carried over benefit days within
the first quarter of such next calendar year or they become void.
 
SECTION 4.                                Payment of Expenses. The Bank will pay
or reimburse all reasonable and necessary expenses incurred by Executive in the
performance of his duties hereunder, in accordance with the Bank's practices and
policies regarding the payment or reimbursement of expenses from time to time in
effect.
 
SECTION 5.                                Non-Compete; Confidentiality;
Non-Solicitation.
 
5.1.           Restrictive Covenants. These Restrictive Covenants will survive
the expiration of this Agreement or the termination of Executive's employment;
provided, however, that the Restrictive Covenants will not apply following a
termination by the Bank without Cause pursuant to Section 6.1(d) or a
termination by Executive after the occurrence of a Change of Control pursuant to
Section 6.2(c).
 
(a)            Non-Compete.  Executive shall not, during the Term and for a
period of one (1) year thereafter (the "Restricted Period"), in any city, town
or county in which the Executive's normal business office is located or the Bank
or any of its Affiliates has an office or has filed an application for
regulatory approval to establish an office, determined as of the effective date
of such termination, do any of the following, directly or indirectly, without
the prior written consent of the Bank (except in Executive's capacity as an
employee of the Bank, and in the best interests of the Bank):
 
 
(i) work for or advise, consult, serve with, or otherwise become interested in
(as owner, stockholder, lender, partner, co-venturer, director, officer,
employee, agent or consultant), directly or indirectly, any person, firm,
corporation, association or other entity whose business materially competes with
the depository, lending or other business activities of the Bank or its
Affiliates;
 
(ii) influence or attempt to influence any customer of the Bank or any of its
Affiliates to terminate or modify any written or oral agreement or course of
dealing with the Bank or such Affiliate; or
 
(iii) influence or attempt to influence any person to either (A) terminate or
modify any employment, consulting, agency, distributorship or other arrangement
with the Bank or any of its Affiliates, or (B) employ, or arrange to have any
other person or entity employ, any person who has been employed by the Bank of
any of its Affiliates as an employee, consultant, agent or distributor of the
Bank or such Affiliate at any time during the Restricted Period.
 
Notwithstanding the foregoing, Executive may hold less than five percent (5%) of
the outstanding securities of any class of any publicly traded securities of any
company.
 
(b)            Confidentiality.
 
(i) Executive recognizes and acknowledges that the Proprietary Information is a
valuable, special and unique asset of the business of the Bank. As a result,
both during the Term and thereafter, Executive shall not, without the prior
written consent of the Bank or its Affiliates, for any reason either directly or
indirectly divulge to any third-party or use for his own benefit, or for any
purpose other than the exclusive benefit of the Bank, any Proprietary
Information revealed, obtained or developed in the course of his employment by
the Bank; provided, however, that nothing herein contained shall restrict
Executive's ability to make such disclosures during the Term as may be necessary
or appropriate to the effective and efficient discharge of his duties as an
employee hereunder or as such disclosures may be required by law; and further
provided, that nothing herein contained shall restrict Executive from divulging
or using for his own benefit or for any other purpose any Proprietary
Information which is publicly available, so long as such information did not
become available to the public as a direct or indirect result of Executive's
breach of this Section 5.1(b).  In the event that Executive or any of his
representatives becomes legally compelled to disclose any of the Proprietary
Information, Executive will provide the Bank with prompt written notice so that
the Bank may seek a protective order or other appropriate remedy.
(ii) Executive recognizes that banking and account information acquired by
Executive in the course of his employment with respect to customers of the Bank
are confidential pursuant to the laws of the Commonwealth of Pennsylvania and
the United States of America, and Executive will strictly conform to all such
laws and administrative regulations and will take all action necessary or
appropriate to cause all persons under Executive's supervisory responsibility to
conform to all such laws and regulations.








(c)            Property of the Bank.
 
(i) All right, title and interest in and to Proprietary Information shall be and
remain the sole and exclusive property of the Bank. During the Term, Executive
shall not remove from the Bank's offices or premises any documents, records,
notebooks, files, correspondence, reports, memoranda or similar materials of or
containing Proprietary Information, or other materials or property of any kind
belonging to the Bank unless necessary or appropriate (as reasonably determined
by Executive) in accordance with Executive's duties and responsibilities to the
Bank and, in the event that such materials or property are removed, all of the
foregoing shall be returned to their proper files or places of safekeeping as
promptly as possible after the removal shall serve its specific purpose.
Executive shall not make, retain, remove and/or distribute any copies of any of
the foregoing for any reason whatsoever except as may be necessary in the
discharge of his assigned duties and shall not divulge to any third person the
nature of and/or contents of any of the foregoing or of any other oral or
written information to which he may have access or with which for any reason he
may become familiar, except as disclosure shall be necessary or appropriate (as
reasonably determined by Executive) in the performance of his duties; and upon
the termination of his employment with the Bank, he shall leave with or return
to the Bank all originals and copies of the foregoing then in his possession,
whether prepared by Executive or by others.
 
(ii) Executive agrees that all the Intellectual Property will be considered
"works made for hire" as that term is defined in Sections 101 and 201 of the
Copyright Act (17 U.S.C. §§ 101 and 201) and that all right, title and interest
in such Intellectual Property will be the sole and exclusive property of the
Bank. To the extent that any of the Intellectual Property may not by law be
considered a work made for hire, or to the extent that, notwithstanding the
foregoing, Executive retains any interest in the Intellectual Property,
Executive hereby irrevocably assigns and transfers to the Bank any and all
right, title, or interest that Executive may have in the Intellectual Property
under patent, copyright. trade secret and trademark law, in perpetuity or for
the longest period otherwise permitted by law, without the necessity of further
consideration. The Bank will be entitled to obtain and hold in its own name all
copyrights, patents, trade secrets, and trademarks with respect to such
Intellectual Property. Executive further agrees to execute any and all documents
and provide any further cooperation or assistance reasonably required by the
Bank to perfect, maintain or otherwise protect its rights in the Intellectual
Property.


5.2.          Acknowledgements.  Executive acknowledges that the Restrictive
Covenants are reasonable and necessary to protect the legitimate interests of
the Bank and its Affiliates and that the duration and geographic scope of the
Restrictive Covenants are reasonable given the nature of this Agreement and the
position Executive will hold within the Bank. Executive further acknowledges
that the Restrictive Covenants are included herein in order to induce the Bank
to compensate Executive pursuant to this Agreement and that the Bank would not
have entered into this Agreement or otherwise continued to employ Executive in
the absence of the Restrictive Covenants.






5.3.           Rights and Remedies Upon Breach.
(a) Specific Enforcement.  Executive acknowledges that any breach by him of the
Restrictive Covenants will cause continuing and irreparable injury to the Bank
for which monetary damages would not be an adequate remedy. Executive shall not,
in any action or proceeding to enforce any of the provisions of this Agreement,
assert the claim or defense that such an adequate remedy at law exists. In the
event of such breach by Executive, the Bank shall have the right to enforce the
Restrictive Covenants by seeking injunctive or other relief in any court and
this Agreement shall not in any way limit remedies of law or in equity otherwise
available to the Bank. If an action at law or in equity is necessary to enforce
or interpret the terms of this agreement, the prevailing party shall be entitled
to recover, in addition to any other relief, reasonable attorneys' fees, costs
and disbursements.
 
(b) Extension of Restrictive Period.  In the event that Executive breaches any
of the Restrictive Covenants contained in Section 5.1(a), then the Restricted
Period shall be extended for a period of time equal to the period of time that
Executive is in breach of such restriction.
 
(c) Accounting.  If Executive is determined by any court, arbitrator, mediator
or other adjudicative body to have breached any of the Restrictive Covenants,
the Bank will have the right and remedy to require Executive to account for and
pay over to the Bank all compensation, profits, monies, accruals, increments or
other benefits derived or received by Executive as the result of any action
constituting a breach of the Restrictive Covenants. This right and remedy will
be in addition to, and not in lieu of, any other rights and remedies available
to the Bank under law or in equity.
 
5.4.           Judicial Modification.  If any court determines that any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, such court shall have the
power to modify such provision and, in its modified form, such provision shall
then be enforceable.
 
5.5.           Disclosure of Restrictive Covenants.  Executive agrees to
disclose the existence and terms of the Restrictive Covenants to any employer
that Executive may work for during the Restricted Period.
 
5.6.           Restrictions Enforceable in All Jurisdictions.  If a court of any
jurisdiction holds the Restrictive Covenants unenforceable by reason of their
breadth or scope or otherwise, it is the intention of the parties hereto that
such determination not bar or in any way affect the right of the Bank to the
relief provided above in the courts of any other jurisdiction within the
geographical scope of such Restrictive Covenants.
 
SECTION 6.                      Termination.  Executive's employment hereunder
may be terminated by the Bank or Executive as described in this Section 6.


6.1.           Termination by the Bank.  Executive's employment may be
terminated by the Bank in any one of the followings ways, prior to the
expiration of the Term:


(a) Death.  If Executive dies, this Agreement shall terminate on the date of
death.
 
(b) Disability.  If Executive either (i) becomes disabled and is receiving
long-term disability benefits pursuant to his disability, or (ii) becomes
permanently disabled, the Bank may terminate Executive's employment by notice to
Executive. For purposes of this Section 6.1(b), "permanently disabled" shall
mean mental or physical incapacity, or both, which in the judgment of the
Company's Board of Directors, renders Executive unable to perform substantially
all of his duties hereunder and which appears reasonably certain to continue for
at least three consecutive months without substantial improvement. Such judgment
of the Board of Directors shall be based upon a certification of such incapacity
by a physician chosen by the Board, who may be either Executive's regularly
attending, duly licensed, physician or a duly licensed physician selected by the
Board, following such physician's physical examination of Executive.
 
(c) For Cause.  The Bank may terminate the Executive's employment for Cause upon
15 days prior written notice to Executive.
 
(d) Without Cause.  Subject to Section 6.3, the Bank may, without Cause,
terminate Executive's employment pursuant hereto, effective 60 days after
written notice is provided to Executive.
 
6.2.           Termination by Executive.
 
(a) At Will.  Executive shall have a right to terminate this Agreement at any
time by giving 60 days' advance written notice to the Bank.
 
(b) Good Reason.  Executive may terminate this Agreement for Good Reason upon 15
days' prior written notice to the Bank.
 
(c) Change in Control.  Executive may terminate this Agreement at any time upon
written notice to the Bank within 90 days after the occurrence of a Change of
Control.
 
6.3.          Termination Without Cause or For Good Reason.  If Executive's
employment by the Bank is terminated by the Bank without Cause or by Executive
for Good Reason, Executive shall be entitled to:
 
(a) payment of all accrued and unpaid Annual Salary and Benefits through the
date of such termination;


(b) payment of monthly severance payments equal to one-twelfth of the sum of (i)
Executive's Annual Salary, plus (ii) the amount credited to Executive's account
under the Bank's Profit-Sharing Plan for the most recently completed fiscal
year, for a period of twelve (12) months, or, at the discretion of the Board, a
single sum payment equal to the discounted present value of such monthly
payments (discounted at the prime rate in effect at the Bank's principal banking
subsidiary);


(c)            continuation of group health benefits for Executive for a period
of twelve (12) months following termination. The continuation of group health
benefits provided hereby will be in lieu of any benefits otherwise available to
Executive pursuant to COBRA.
Notwithstanding the foregoing, no amount will be paid under this Section 6.3
unless Executive executes and delivers to the Bank a release substantially
identical to that attached hereto as Exhibit I in a manner consistent with the
requirements of the Older Workers Benefit Protection Act.
 
6.4.           Termination Upon Change in Control.  If Executive terminates his
Employment following a Change of Control pursuant to Section 6.2(c), Executive
shall be entitled to:
 
(a) payment of all accrued and unpaid Annual Salary and Benefits through the
date of such termination;
 
(b) payment of monthly severance payments equal to one-twelfth of the sum of (i)
Executive's Annual Salary, plus (ii) the amount credited to Executive's account
under the Bank's Profit-Sharing Plan for the most recently completed fiscal
year, for a period of twenty-four (24) months, or, at the option of Executive, a
single sum payment equal to the total of such monthly payments;
 
(c) continuation of group health benefits for Executive for a period of
twenty-four (24) months following termination. The continuation of group health
benefits provided hereby will be in lieu of any benefits otherwise available to
Executive pursuant to COBRA; and
 
(d) a maximum of six months outplacement assistance with a provider selected by
the Bank and at the Bank's expense.
 
Notwithstanding the foregoing, no amount will be paid under this Section 6.4
unless Executive executes and delivers to the Bank a release substantially
identical to that attached hereto as Exhibit I in a manner consistent with the
requirements of the Older Workers Benefit Protection Act.
 
6.5.            Any Other Termination.  If Executive's employment by the Bank is
terminated for any reason other than as set forth in Sections 6.3 and 6.4
(including, but not limited to, termination (a) by the Bank for Cause, (b) as a
result of Executive's death, (c) as a result of Executive being disabled or (d)
by Executive at will, the Bank's obligation to Executive (or, in the case of
Executive's death, to Executive's estate) will be limited solely to the payment
of accrued and unpaid Annual Salary and Benefits through the date of such
termination. All Annual Salary and Benefits will cease at the time of such
termination, subject to the terms of any benefits or compensation plans then in
force and applicable to Executive, and, except as otherwise provided in this
Section 6.5 or pursuant to COBRA, the Bank shall have no further liability or
obligation hereunder by reason of such termination.
 
6.6.           Adjustments to Maximize Payments to Executive.  Payments under
this Agreement will be made without regard to whether the deductibility of such
payments (or any
 
other payments) would be limited or precluded by Section 280G of the Code and
without regard to whether such payments would subject the Executive to the
federal excise tax levied on certain "excess parachute payments" under Section
4999 of the Code-, provided, however, that if the Total After-Tax Payments would
be increased by the limitation or elimination of any amount payable to Executive
(whether under this Agreement of otherwise), then the amount payable to
Executive will be reduced to the extent necessary to maximize the Total
After-Tax Payments. The determination of whether and to what extent payments to
Executive are required to be reduced in accordance with the preceding sentence
will be made at the Bank's expense by an independent, certified public
accountant selected by the Bank and reasonably acceptable to Executive. In the
event of any underpayment or overpayment to Executive (as determined after the
application of this Section 6.6), the amount of such underpayment or overpayment
will be immediately paid by the Bank to the Executive or refunded by the
Executive to the Bank. as the case may be, with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.
 
SECTION 7.                                Miscellaneous.
 
7.1.           Other Agreements.  Executive represents and warrants to the Bank
that there are no restrictions, agreements or understandings whatsoever to which
he is party (or by which he is otherwise bound) that would prevent or make
unlawful his execution of this Agreement or employment by the Bank, or that
would in any way prohibit, limit or impair (or purport to prohibit, limit or
impair) his provision of services to the Bank.
 
7.2.           Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the Bank and Executive and their respective
successors, executors, administrators, heirs and (in the case of the Bank)
permitted assigns. The Bank may, without the consent of Executive, assign this
Agreement to any successor to all or substantially all of its assets and
business by means of liquidation, dissolution, merger, consolidation. transfer
of assets. or otherwise. Executive may not make any assignment of this Agreement
or any interest therein.
 
7.3.           Notice.  Any notice or communication required or permitted under
this Agreement will be made in writing and (a) sent by overnight courier, (b)
mailed by certified or registered mail, return receipt requested or (c) sent via
facsimile. Any notice or communication to Executive will be sent to his most
current home address on file with the Bank.. Any notice or communication to the
Bank will be sent to the Bank's principal executive office, care of the Bank's
Chairman of the Bank's Executive Compensation Committee, with a copy to William
T. Harvey, Esquire, Tucker Arensberg, P.C., 1500 One PPG Place, Pittsburgh, PA
15222 (or via facsimile to (412) 594-5619).


7.4.           Entire Agreement; Amendments.  This Agreement contains the entire
agreement and understanding of the parties hereto relating to the subject matter
hereof, and merges and supersedes all other prior or contemporaneous
discussions, agreements and understandings of every nature relating to the
employment of Executive by the Bank. This Agreement may not be changed or
modified, except by an Agreement in writing signed by each of the parties
hereto.


7.5.           Waiver.  Any waiver by either party of any breach of any term or
condition in this Agreement shall not operate as a waiver of any other breach of
such term or condition or of any other term or condition, nor shall any failure
to enforce any provision hereof operate as a waiver of such provision or of any
other provision hereof or constitute or be deemed a waiver or release of any
other rights, in law or in equity.
 
7.6.           Governing Law.  This Agreement shall be governed by, and enforced
in accordance with, the laws of the Commonwealth of Pennsylvania without regard
to the application of the principles of conflicts or choice of laws.
 
7.7.           Survival of Provisions.  The provisions of this Agreement set
forth in Sections 5, 6 and 7 (including any pertinent definitions) will survive
the termination or expiration of this Agreement.
 
7.8.           Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
7.9.           Section Headings.  The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
7.10.           Mediation and Arbitration.  Any claim, controversy, or dispute
arising between the parties with respect to this Agreement (a "Dispute"), shall
be referred to non­binding mediation for resolution. The parties will jointly
select a neutral mediator for such mediation. If such mediation effort is not
successful in resolving the Dispute, the Dispute shall be referred for final and
binding arbitration, without appeal to court thereafter. The arbitration shall
be conducted pursuant to the terms of the Federal Arbitration Act and the
Commercial Arbitration Rules of the American Arbitration Association, except
that discovery may be had in accordance with the Federal Rules of Civil
Procedure. The venue for the arbitration shall be the office of the American
Arbitration Association closest to the Bank's headquarters (the "AAA  Office").
The arbitration shall be conducted before a panel of three arbitrators selected
as follows: Within 15 business days after a Demand for Arbitration is filed with
the AAA Office, each party shall select an arbitrator and, within 10 business
days after the end of such 15-day period, such two arbitrators shall select a
third arbitrator. Each arbitrator must either have professional experience
relating to the business or legal aspects of the subject of the arbitration or
be a retired judge. No arbitrator shall (i) have any material interest in the
result of the arbitration or (ii) be, or shall ever have been, an affiliate,
equity holder or creditor of, or an attorney, accountant, agent or consultant
for, any party to such arbitration proceeding. The arbitrators shall meet
promptly, fix the time, date and place of the hearing and notify the parties.
The parties shall stipulate that the arbitration hearing shall last no longer
than five business days. A majority of the panel shall render a decision within
10 days of the completion of the hearing. The panel of arbitrators shall
promptly transmit an executed copy of its decision to the parties. The decision
of the arbitrators shall be final, binding and conclusive upon the parties. Each
party shall have the right to have the decision enforced by any court of
competent jurisdiction. Notwithstanding any other provision of this Section, any
Dispute in which a party seeks equitable relief may be brought in any court
having jurisdiction. Each party shall be responsible for payment of such party's
legal fees and one-half of the costs of the arbitrators. The obligations of the
parties under this Section shall be specifically enforceable and shall survive
any termination of this Agreement.


7.11.           No Mitigation of Damages.  In the event that Executive's
employment with the Bank is terminated by the Bank without Cause or is
terminated by Executive for Good Reason or upon a Change in Control, Executive
shall not be required to mitigate his damages.
 
7.12.           Counterparts and Facsimiles.  This Agreement may be executed,
including execution by facsimile signature. in one or more counterparts, each of
which shall be deemed an original, and all of which together shall be deemed to
be one and the same instrument.
 
IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement effective as
of the date first above written.
 


COMMERCIAL NATIONAL BANK OF PENNSYLVANIA


By:  George Welty                                                             
Title: Chairman of the
Board                                                             


EXECUTIVE


By:                                                                
      Gregg E. Hunter



BE-272111.1:021342-119425
 
 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIS AMENDMENT is dated as of January 19, 2012 by and between Commercial
National Bank of Pennsylvania, a national banking association (the "Bank") and
Gregg E. Hunter, an individual ("Executive").


WITNESSETH:


WHEREAS, the Bank and Executive are parties to an Amended and Restated
Employment Agreement dated as of July 1, 2003 (the "Employment Agreement"); and


WHEREAS, the Bank and Executive desire to amend the Employment Agreement in
accordance with the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the promises contained herein and other
valuable consideration, receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:


1.           All capitalized terms used herein which are not defined in the
Amendment shall have the same meaning herein as in the Employment Agreement
unless the context clearly indicates otherwise.


2.            Section 2.1 of the Employment Agreement shall be amended by
replacing the entire existing language of Section 2.1 with the following:
 
2.1.            Employment and Term.  The Bank hereby employs Executive and
Executive hereby accepts employment with the Bank as its Chief Executive
Officer, and shall serve as an officer and/or director of the Bank and such of
the Bank’s Affiliates as the Board may determine for a period continuing until
June 30, 2015 (the “Term”); provided, however, that if written notice not to
extend the Term by either party is not received at least 120 days prior to June
30, 2015 (or any anniversary of June 30, 2015, if this Agreement is extended
pursuant to this Section 2.1), then the Term will be automatically extended to
the next anniversary of June 30, 2015. 
 
3.           Except as amended hereby, all of the terms and conditions of the
Employment Agreement shall remain in full force and effect.


4.           This Amendment may be executed, including execution by facsimile
signature, in one or more counterparts, each of which shall be deemed an
original, and all of which together shall be deemed to be one and the same
instrument.


COMMERCIAL BANK & TRUST OF PA
By:                                                                
Title:           Chairman of the Board of Commercial National Financial
Corporation




EXECUTIVE:




Gregg E. Hunter



BUS_EST:327438-1 021342-119425
 
 

--------------------------------------------------------------------------------

 

 
